Citation Nr: 1736509	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-30 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for postoperative residuals of a right knee injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel

INTRODUCTION

The Veteran served on active duty during the Vietnam Era from October 1968 to October 1970.  He had subsequent service in the United States Army Reserves from June 1987 to July 1991, and in the Army National Guard from July 1991 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which found that new and material evidence had not been submitted to reopen the claim for service connection for postoperative residuals of a right knee injury.

In September 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  Additional evidence was submitted during the hearing, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).  

In January 2015, the Board re-opened the Veteran's claim finding that new and material evidence was submitted at the Veteran's hearing that raised a reasonable possibility of substantiating the Veteran's claim for service connection.  The case was Remanded for further development.  The case has been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's knee disability was not aggravated during his period of ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection of a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in December 2010 that fully addressed all notice elements.  The letter was sent prior to adjudication and informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, the Veteran nor his representative, has raised the issue of improper notice; therefore, the Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has fulfilled its' duty to assist in obtaining identified and available evidence needed to substantiate the claim.  As noted above, this matter was remanded in January 2015.  In doing so, the Board remanded the matter to obtain the Veteran's outstanding service personnel records and to obtain an adequate medical opinion.  
As a result of the remand directives, the Veteran was afforded a VA examination in September 2015 and a clarifying medical opinion to assist the Veteran in substantiating his claim.  

Given the above development, the Board finds there has been substantial compliance with prior Board remand directives, such that further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); See also Dyment v. West, 13 Vet. App. 141, 147 (1999).  As the Veteran submitted a due process waiver noting he has no additional evidence pertinent to the claim, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.

Service Connection

Service connection may be granted if it is shown that the claimed disorder is the result of an injury sustained or a disease contracted in the line of duty during active military service or, if a pre-existing condition, for aggravation of the condition during service beyond its natural progression. 38 U.S.C.A. § 1131, 1153; 38 C.F.R. §§ 3.303 (a), 3.306. 

Active military, naval, or air service not only includes any period of active duty, but also ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury - though not also disease - incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101 (21), (24), 106; 38 C.F.R. § 3.6 (a)(d).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  This refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training. 

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).  This refers to the twelve, four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

To the extent the Veteran in this case is alleging that he has an injury or disease incurred or aggravated during his time in the Reserves, he must first establish his status as a "Veteran" in connection with that service and then that he was disabled from disease or injury incurred or aggravated in the line of duty during that service, such as while on ACDUTRA.  38 C.F.R. § 3.1 (a),(d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service (such as here, for his period of active duty from October 1968 to October 1970) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In the service-connection context, the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  See also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).  There is also no presumption of aggravation for ACDUTRA and INACDUTRA service, as there is for active duty.

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); See also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for certain chronic diseases, such as arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303(b). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual History

The Veteran sustained a non-service related, right knee injury from a motorcycle accident in 1976 resulting in surgery and removal of his medial meniscal.  After his active duty service, the Veteran subsequently entered the Army Reserves in June 1987 until July 1991 and the National Guard in July 1991 to November 1992.  

The Veteran contends his knee condition was aggravated during a period of ACDUTRA while in the Army Reserves.  He contends that while in training, his knee condition was aggravated to the extent that he was ultimately medically discharged from the National Guard.  In the Veteran's hearing, the Veteran specifically asserts that while in the reserves in 1987 during his PT test, he got "water in my kneecap" and could barely walk for three days.  He further asserted that during his two week "summer camp" while riding in the back of a Doosan transporting barrels weighing 455 pounds each, two of the barrels pinched the back of his leg causing him to be on bedrest for two days with an ice pack on his knees.  Moreover, the Veteran contends in 1988 while taking the PT test during "summer camp," he felt the muscles pull from his kneecap and decided not to run again.  

Legal Analysis

The Veteran's service treatment records (STRs) are silent as to any complaints, diagnosis, treatment, or evidence of any injury related to the Veteran's right knee during the Veteran's period of ACDUTRA while in the reserves.  Likewise, there are no complaints, diagnosis, treatment, or evidence of any other injury to the Veteran's right knee during his time of service in the National Guard except for prior to his medical discharge. 


While the evidence does not reflect any reports of knee injury by the Veteran during his ACDUTRA period in the reserves, The Veteran's STRs reveal that in December 1991 during his service in the National Guard, the Veteran's physical profile was changed to denote "chronic right knee pain" based upon a note the Veteran submitted from his private physician which limited the Veteran to participating in running exercises.  Additionally, in December 1991 during a periodic examination, the Veteran noted that he had a prior knee operation and that he has trouble bending and any amount of running.  He further noted that his knee swells occasionally when walking or standing for long periods of time.  However, the Veteran did not note any previous knee injury while in the reserves.  Although the Veteran contends his medical discharge was due to his knee condition, the record indicates his discharge was a combination of his knee and cardiovascular problems as the veteran's physical profile was changed again in January 1992 for failing the cardiovascular screening. 

In September 1992 prior to his medical discharge, the Veteran saw a private physician and reported his knee swells at times and that he has more difficulty in cold weather.  The examiner recommended that the Veteran not participate in running activities, no prolonged marching, and no activities that would require full and deep knee bends or excessive lifting, with a limit of 50 pounds.  Subsequently, the Veteran's physical profile was changed to denote right knee problems and also a medical discharge.  

The Veteran received a VA examination in July 1993.  The examiner noted the Veteran had scars associated with his previous surgery, no knee joint effusion, and only trace patellofemoral crepitus.  The examiner further noted the Veteran's right knee extends normally, flexes to 115 degrees with about 5 degrees loss of flexion, and that the ligaments are stable.  The examiner opined that the Veteran was doing about as one would expect with a previous medial meniscectomy done years ago.  

In June 2010, the Veteran was given an MRI of his right knee which determined the findings were compatible with prior surgery of the medial meniscus with extensive full thickness chondromalacia of the medial compartment.  

In September 2015, the Veteran was afforded a VA examination in which he was diagnosed with osteoarthritis in the right knee.  The examiner noted the Veteran's range of motion was normal, there was no functional loss, no flare ups, no joint instability, no ankylosis, and while there was localized pain, there was no evidence of pain with weight bearing.  

For further clarification, a medical opinion was obtained.  The examiner reviewed the Veteran's file and opined the Veteran's knee condition was not aggravated by his military service.  The examiner supported his rationale with orthopedic literature noting that early degenerative joint and soft tissue changes in the knee joint are expected with injury to and/or removal of the medial and or lateral meniscus.  

Considering the evidence as a whole, the Board finds that the Veteran's knee condition was not aggravated during any of the Veteran's ACDUTRA periods of service.  As noted above, service connection requires the Veteran to show in-service aggravation of his knee injury, a current disability, and a nexus between the two which the evidence does not show in this case.  

The Veteran contends the aggravation of his knee took place during his periods of ACDUTRA in 1987 and 1988, respectively; however, as mentioned above there is no evidence of record to support an in-service aggravation of his knee disability as the Veteran's STRs are silent as to any complaints, treatment, and diagnosis of his knee condition during his reserve period.  The Board recognizes lay statements may serve to support a claim for service connection and that the Veteran is competent to report the presence of a disability or symptoms of disability susceptible of lay observation; however, the Board does not find it plausible that the Veteran's STRs do not reflect either of the injuries described by the Veteran considering he reported that he could "barely walk for three days," and the other injury requiring bedrest for two days.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.

Additionally, as referenced above, the Veteran provided detailed information about his previous knee surgery during a periodic examination while in the National Guard; however, there was no mention of a knee injury while serving in the reserves.  The only records referencing the Veteran's disabling knee condition during any of his service is in the time period nearing his medical discharge, which is beyond the period of ACDUTRA for which the Veteran contends the aggravation occurred.  

Moreover, in a March 2006 Statement in Support of Claim, the Veteran described the incident involving the two barrels pinching his leg and further noted this incident caused a profile change to his medical records, and that he had a comprehensive surgery.  However, as mentioned above, the Veteran's STR's are silent as to any treatment to either of his knees, and the evidence only shows the Veteran's previous surgery on his right knee which was non-service related.  The record does not reflect that he sustained an injury during active duty, active duty for training, or inactive duty for training necessitating surgery of his right knee.    

Lastly, although the Veteran has a current disability of osteoarthritis in the right knee, the examiner who performed the Veteran's MRI and the examiner that provided the medical opinion have both opined that the Veteran's knee condition is consistent with the natural progression of his prior knee surgery.  While the Board finds the Veteran competent to report his symptoms of knee pain, the Veteran, as a lay person, is not competent to report that is current knee condition is related to his military service.  38 U.S.C.A. § 1153 (a); 38 C.F.R. §3.303 (a).  As such, the Board finds the medical evidence to be more probative, credible, and persuasive to the issue at hand, and service connection is not warranted as there is no in-service aggravation nor a causal relationship resulting in his current knee disability.

Accordingly, after weighing all the evidence the Board finds the preponderance of the evidence is against the claim of service connection for a knee disorder.  Therefore, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for postoperative residuals of a right knee injury is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


